 Case 3:18-cv-00428-DMS-MDD Document 495 Filed 11/06/19 PageID.8957 Page 1 of 18




 1
     JOSEPH H. HUNT                              Lee Gelernt*
 2   Assistant Attorney General                  Judy Rabinovitz*
     SCOTT G. STEWART                            Anand Balakrishnan*
 3
     Deputy Assistant Attorney General           AMERICAN CIVIL LIBERTIES
 4   WILLIAM C. PEACHEY                          UNION FOUNDATION
 5   Director                                    125 Broad St., 18th Floor
     Office of Immigration Litigation            New York, NY 10004
 6   WILLIAM C. SILVIS                           T: (212) 549-2660
 7   Assistant Director                          F: (212) 549-2654
     Office of Immigration Litigation            lgelernt@aclu.org
 8   SARAH B. FABIAN                             jrabinovitz@aclu.org
 9   Senior Litigation Counsel                   abalakrishnan@aclu.org
     NICOLE N. MURLEY
10   Senior Litigation Counsel                   Bardis Vakili (SBN 247783)
11   Office of Immigration Litigation            ACLU FOUNDATION OF
     U.S. Department of Justice                  SAN DIEGO & IMPERIAL
12   Box 868, Ben Franklin Station               COUNTIES
13   Washington, DC 20044                        P.O. Box 87131
     Telephone: (202) 616-0473                   San Diego, CA 92138-7131
14   Fax: (202) 616-8962                         T: (619) 398-4485
15                                               F: (619) 232-0036
   ADAM L. BRAVERMAN                             bvakili@aclusandiego.org
16 United States Attorney
17 SAMUEL W. BETTWY                              Stephen B. Kang (SBN 292280)
   Assistant U.S. Attorney                       Spencer E. Amdur (SBN 320069)
18 California Bar No. 94918                      AMERICAN CIVIL LIBERTIES
19 Office of the U.S. Attorney                   UNION FOUNDATION
   880 Front Street, Room 6293                   39 Drumm Street
20 San Diego, CA 92101-8893                      San Francisco, CA 94111
21 619-546-7125                                  T: (415) 343-1198
   619-546-7751 (fax)                            F: (415) 395-0950
22                                               skang@aclu.org
23 Attorneys for Federal Respondents-            samdur@aclu.org
   Defendants
24                                               Attorneys for Petitioners-
25                                               Plaintiffs
                                                 *Admitted Pro Hac Vice
26
27
28
 Case 3:18-cv-00428-DMS-MDD Document 495 Filed 11/06/19 PageID.8958 Page 2 of 18




 1
 2                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA
 3
 4 MS. L, et al.,                                      Case No. 18cv428 DMS MDD
 5
                    Petitioners-Plaintiffs,
 6                                                     JOINT STATUS REPORT
 7         vs.

 8 U.S. IMMIGRATION AND CUSTOMS
 9 ENFORCEMENT, et al.,
10                  Respondents-Defendants.
11
12
          The Court ordered the parties to file a joint status report (JSR) by 3:00 pm on
13
14 November 6, 2019, in anticipation of the status conference scheduled at 2:00 pm on
15 November 8, 2019. The parties submit this joint status report in accordance with the
16
   Court’s instruction.
17
18 I.    DEFENDANTS’ POSITIONS

19     A. Update on Reunifications for the Original Class Period
20
           As of November 4, 2019, Defendants have discharged 2,789 of 2,814 possible
21
22 children of potential class members for the original class period. That is, Defendants
23 have discharged 2,789 of the 2,814 possible children of potential class members who
24
   were in the care of the Office of Refugee Resettlement (ORR) as of June 26, 2018.
25
26 See Table 1: Reunification Update. This is an increase of one discharge reported in
27 Table 1 since the JSR filed on October 16, 2019. See ECF No. 484.
28

                                              1                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 495 Filed 11/06/19 PageID.8959 Page 3 of 18



           Currently, there is one child of a class member from the original class period
 1
 2 who remains in ORR care and is proceeding towards reunification or other
 3
     appropriate discharge. This child has a parent who departed from the United States,
 4
 5 but the Steering Committee has advised that resolution of parental preference will
 6 be delayed. Defendants are supporting the efforts of the Steering Committee to
 7
     obtain a statement of intent from the parent. Once Defendants receive notice from
 8
 9 the Steering Committee, Defendants will either reunify the child or move him into
10 the TVPRA sponsorship process, consistent with the intent of the parent.
11
           The current reunification status for the 2,814 children ages 0 through 17 for
12
13 the original class period, who have been the focus of Defendants’ reporting to date,
14 is further summarized in Table 1. The data in Table 1 reflects approximate numbers
15
     on these children maintained by ORR at least as of November 4, 2019. These
16
17 numbers are dynamic and continue to change as more reunifications, determinations
18 on class membership, or discharges occur.
19
                            Table 1: Reunification Update
20
                                                   Phase 1   Phase 2
21                    Description                  (Under 5) (5 and Total
                                                             above)
22  Total number of possible children of potential    107      2707  2814
    class members
23                               Discharged Children
24  Total children discharged from ORR care:          107      2682  2789
25  • Children discharged by being reunified          82       2086  2168
        with separated parent
26  • Children discharged under other                 25        596   621
27      appropriate circumstances (these include
28

                                              2                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 495 Filed 11/06/19 PageID.8960 Page 4 of 18




 1       discharges to other sponsors [such as
         situations where the child’s separated
 2       parent is not eligible for reunification] or
 3       children that turned 18)
                          Children in ORR Care, Parent in Class
 4
      Children in care where the parent is not
 5    eligible for reunification or is not available        0           1          1
      for discharge at this time:
 6
      • Parent presently outside the U.S.             0                 1          1
 7          o Steering Committee has advised that     0                 1          1
 8             resolution will be delayed
      • Parent presently inside the U.S.              0                 0          0
 9          o Parent in other federal, state, or      0                 0          0
10             local custody
            o Parent red flag case review ongoing     0                 0          0
11             – safety and well being
12                     Children in ORR Care, Parent out of Class
13    Children in care where further review shows
      they were not separated from parents by DHS     0                 4          4
14
      Children in care where a final determination
15    has been made they cannot be reunified                0           8          8
      because the parent is unfit or presents a
16    danger to the child
      Children in care with parent presently
17    departed from the United States whose intent          0          11         11
      not to reunify has been confirmed by the
18    ACLU
      Children in care with parent in the United
19    States who has indicated an intent not to             0           0          0
      reunify
20    Children in care for whom the Steering
      Committee could not obtain parental                   0           1          1
21    preference
22     B. Update on Removed Class Members for the Original Class Period
23
           The current reunification status of removed class members for the original
24
25 class period is set forth in Table 2 below. The data presented in this Table 2 reflects
26 approximate numbers maintained by ORR as of at least November 4, 2019. These
27
28

                                                3                            18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 495 Filed 11/06/19 PageID.8961 Page 5 of 18



     numbers are dynamic and continue to change as the reunification process moves
 1
 2 forward.
 3
                  Table 2: Reunification of Removed Class Members
 4    REUNIFICATION REPORTING METRIC                  NO.              REPORTING
 5    PROCESS                                                          PARTY
      STARTING
 6    POPULATION    Children in ORR care with parents 13               Defs.
                    presently departed from the U.S.
 7
 8    PROCESS 1:
      Identify & Resolve Children with no “red flags” for         13   Defs.
 9    Safety/Parentage   safety or parentage
      Concerns
10
      PROCESS 2:           Children with parent contact
11    Establish Contact    information identified                 13   Defs.
      with Parents in
12    Country of Origin    Children with no contact issues
                           identified by plaintiff or defendant   13   Defs. & Pls.
13
                           Children with parent contact
14                         information provided to ACLU by        13   Defs.
                           Government
15
      PROCESS 3:           Children for whom ACLU has
16    Determine            communicated parental intent for       11   Pls.
      Parental Intention   minor:
17    for Minor
18                            • Children whose parents            11   Pls.
                                waived reunification
19
                              • Children whose parents
20                               chose reunification in           0    Pls.
21                               country of origin
                              • Children proceeding outside       0    Pls.
22                               the reunification plan
23                         Children for whom ACLU has not
                           yet communicated parental intent       1    Pls.
24                         for minor:
                              • Children with voluntary
25                               departure orders awaiting        0    Defs.
26                               execution

27
28

                                            4                            18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 495 Filed 11/06/19 PageID.8962 Page 6 of 18




 1                           • Children with parental
                                intent to waive reunification   0   Defs.
 2                              documented by ORR
 3                           • Children whose parents
                                ACLU has been in contact        0   Pls.
 4                              with for 28 or more days
 5                              without intent determined
                          Children whose parents steering
 6                        committee could not obtain            1   PIs
                          parental preference
 7
     PROCESS 4:          Total children cleared Processes 1-
 8   Resolve             3 with confirmed intent for            0   Pls.
     Immigration         reunification in country of origin
 9   Status of Minors to
     Allow                  • Children in ORR care with
10   Reunification              orders of voluntary             0   Defs.
11                              departure
                            • Children in ORR care w/o
12                              orders of voluntary             0   Defs.
13                              departure
                                 o Children in ORR care
14                                  whose immigration           0   Defs.
15                                  cases were dismissed
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           5                          18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 495 Filed 11/06/19 PageID.8963 Page 7 of 18



         C. Update Regarding Government’s Implementation of Settlement
 1
            Agreement
 2
         SETTLEMENT                         DESCRIPTION                              NUMBER
 3          PROCESS
      Election Forms 1                  Total number of                              424
 4                                      executed election forms           (247Parents/177Children)2
                                        received by the
 5                                      Government
                                           • Number who                       264 (145 Parents/119
 6                                             elect to receive                     Children)
                                               settlement
 7                                             procedures
                                           • Number who                       160 (102 Parents/58
 8                                             waive settlement                    Children)3
                                               procedures
 9
      Interviews                        Total number of class                            1594
10                                      members who received
                                        interviews
11                                         • Parents who                                  82
                                               received
12                                             interviews
                                           • Children who                                 77
13                                             received
                                               interviews
14    Decisions                         Total number of                                   68 5
                                        CFI/RFI decisions
15                                      issued for parents by
                                        USCIS
16
17           1
              The number of election forms reported here is the number received by the Government as of
18   October 27, 2019.
             2
               The number of children’s election forms is lower than the number of parent election forms because
19   in many instances a parent electing settlement procedures submitted an election form on his or her own
     behalf or opposing counsel e-mailed requesting settlement implementation for the entire family, but no
20   separate form was submitted on behalf of the child.
             3
21             The number of children’s waivers is lower because some parents have submitted waivers only for
     themselves and some parents who have waived reunification also waived settlement procedures and have
22   therefore not provided a form for the child.
             4
               Some individuals could not be interviewed because of rare languages; these individuals were
23   placed in Section 240 proceedings. This number includes credible fear and reasonable fear interviews, as
     well as affirmative asylum interviews.
24           5
              This number is the aggregate of the number of parents whose negative CFI/RFI determinations
25   were reconsidered, number of parents whose negative CFI/RFI determination was unchanged, and
     individuals who were referred to Section 240 proceedings without interview because of a rare language.
26   This number excludes 12 cases where a parent already had an NTA from ICE or was already ordered
     removed by an IJ (which are included in the interview totals).
27
28

                                                         6                                       18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 495 Filed 11/06/19 PageID.8964 Page 8 of 18



                                           • Number of                                  67 6
 1                                            parents
                                              determined to
 2                                            establish CF or
                                              RF upon review
 3                                            by USCIS
                                           • Number of                                    1
 4                                            parents whose CF
                                              or RF finding
 5                                            remains negative
                                              upon review by
 6                                            USCIS
                                       Total number of CFI                              73 7
 7                                     decisions issued for
                                       children by USCIS
 8                                         • Number of                                  73 8
                                              children
 9                                            determined to
                                              establish CF by
10                                            USCIS
                                           • Number of                                    0
11                                            children
                                              determined not to
12                                            establish CF by
                                              USCIS
13                                     Total number of                                   12
                                       affirmative asylum
14                                     decisions by USCIS
                                           • Number of                                    1
15                                            parents granted
                                              asylum by USCIS
16
                                           • Number of                                    2
17                                            parents referred
18                                            to immigration
                                              court
19                                         • Number of                                   29
                                              children granted
20                                            asylum by USCIS
21           6
              This number includes parents who received positive CF/RF determinations upon reconsideration,
22   parents who received a Notice to Appear based on their child’s positive CF determination, and parents who
     were placed in Section 240 proceedings due to a rare language.
23           7
              This number is the aggregate of the number of children who received a positive CF determination,
     the number of children who received a negative CF determination, and children who were referred to
24   Section 240 proceedings without interview because of a rare language.
             8
25             This number includes children who received a positive CF determination, children who received
     a Notice to Appear as a dependent on their parent’s positive CF determination, and children who were
26   placed in Section 240 proceedings due to a rare language.
             9
                 This number includes children granted asylum as a dependent on their parent’s asylum
27
28

                                                        7                                      18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 495 Filed 11/06/19 PageID.8965 Page 9 of 18




 1                                           • Number of                                 7
                                                children
 2                                              referred/returned
 3                                              to immigration
                                                court
 4    Removals                           Number of class                         102 Parents10
 5                                       members who have
                                         been returned to their
 6                                       country of origin as a
                                         result of waiving the
 7                                       settlement procedures

 8
 9       D. Parents Who ICE Records Reflect Have Absconded After Being
            Released
10
11        Absconders                           Number of Parents                         19211
                                               who absconded from
12                                             enrollment in ATD
                                               (Alternatives To
13                                             Detention)
14
         E. Update Regarding Identification of Expanded Class Members
15
16           On April 25, 2019, the Court approved Defendants’ Plan for identifying

17 members of the expanded class. Defendants have now completed identifying
18
     members of the expanded class to Plaintiffs’ counsel, and have produced Batches 1
19
20 through 11 to Plaintiffs.
21
22
23
24   application.
             10
                  This number is as of October 26, 2019.
25
             11
               There are 2,611 possible class members in the original class. Of those 2,611, 970 were enrolled
26   by DHS in the ATD program at some point between June 26, 2018 and October 4, 2019. Of those 970 that
     were enrolled, 192 absconded. Absconder is defined as an alien who has been ordered deported or removed
27   whose whereabouts are unknown to DHS. This number is current as of October 25, 2019.

28

                                                           8                                  18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 495 Filed 11/06/19 PageID.8966 Page 10 of 18



        F. MMM Settlement Forms—Discrepancies
 1
 2         In accordance with a request by MMM counsel, Defendants conducted a
 3
     comparison of their own lists of settlement forms received to the lists provided by
 4
 5 MMM counsel to determine why there were discrepancies in the parties’ reporting.
 6 Defendants sent the results of that comparison to MMM counsel on September 19,
 7
     2019. MMM counsel sent an email on October 11, 2019, stating that they believed
 8
 9 that Defendants’ review had resolved the discrepancies, but posing some additional
10 questions. Defendants have provided responses to MMM counsel for all of these
11
     inquiries and are continuing to adjust the number of received forms based on
12
13 resolution of the discrepancies.
14      G. Government Processes, Procedures, and Tracking, for Separations Since
15         June 26, 2018.

16         Data Requested by Plaintiffs. Defendants are providing Plaintiffs updated
17
     reports containing information regarding parents and children separated since the
18
19 Court’s June 26, 2018 preliminary-injunction order on the Friday following the filing
20 of each JSR. The parties have discussed amending this schedule so that Defendants
21
   will produce these updated reports on a monthly basis. Defendants provided
22
23 Plaintiffs with an updated report on October 21, 2019, and continue to work to
24 implement monthly reporting on a regular schedule.
25
         Processes and Procedures. Defendants provided a summary outline to the
26
27 Court and to Plaintiffs memorializing the processes, procedures, tracking, and
28

                                             9                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 495 Filed 11/06/19 PageID.8967 Page 11 of 18



     communication between the agencies that have been adopted by the agencies since
 1
 2 June 26, 2018. The outline also included an overview of the options for separated
 3
     parents and children to obtain information about reunification options. The parties
 4
 5 have met and conferred since then regarding the government’s proposals.
 6 Defendants have held several internal telephonic meetings, and have spoken with
 7
     representatives for the Bureau of Prisons and the U.S. Marshals Service to ensure
 8
 9 that those entities are included in discussions regarding these processes and
10 procedures. After numerous conferrals, Defendants provided additional information
11
     to Plaintiffs on September 4, 2019, and requested that Plaintiffs clarify what
12
13 information they were seeking with regard to other inquiries. Plaintiffs have not
14 responded to that request for information, nor have they raised any additional
15
     concerns regarding Defendants’ processes since the last JSR and status conference.
16
17         In addition to the procedures described in previous filings, Defendants have

18 now implemented the use of a tear sheet for families parents and children that are
19
   separated that provides information about the separation to the separated parent, as
20
21 well as information about how to locate their children. The tear sheet also includes
22 an email address by which separated parents can provide information to DHS that
23
   they wish to have considered. This email address has also been provided to
24
25 Plaintiffs’ counsel and other interested counsel. Defendants stand ready to continue
26
27
28

                                             10                            18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 495 Filed 11/06/19 PageID.8968 Page 12 of 18



     to meet and confer on this issue if Plaintiffs have any additional concerns they would
 1
 2 like to bring to Defendants’ attention.
 3
           On November 5, 2019, Defendants received an email from Catherine Weiss,
 4
 5 who represents non-party Catholic Charities Community Services of the
 6 Archdiocese of New York, informing Defendants that she planned to submit an
 7
     insert for the parties Joint Status Report. Defendants responded that Ms. Weiss is
 8
 9 not entitled to submit statements into the JSR because Ms. Weiss does not represent
10 any parties to this litigation.
11
     II.   MS. L. PLAINTIFFS’ POSITION
12
13 A.      Steering Committee Outreach to Sponsors and Parents of Children of
           Expanded Class Members
14
15         As of the date of this report, the government has provided eleven lists
16 identifying 1,556 children of potential expanded class members. Plaintiffs have
17
   focused on reaching children whose membership in the class is not contested, and
18
19 for whom the government has provided at least one phone number for a sponsor or
20
     for the child’s parent. There are 998 children that meet that description. 12
21
22         12
              The eleven lists identify a total of 1,556 unique children, 1,095 of which
     have been identified by the government as being children of potential expanded
23   class members, 312 of which have been categorized as “exclusions”, and 149 of
     which have been identified by the government as being both children of potential
24   expanded class members and “exclusions” inconsistently across the government’s
     various lists. The Steering Committee has requested that the government clarify its
25   position with respect to the class membership of the parents of these 149 children.
     For 998 of the 1,095 children identified by the government as being children of
26   potential expanded class members, the government has provided at least one phone
     number for a sponsor, parent, relative or other individual. The Steering Committee
27
28

                                               11                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 495 Filed 11/06/19 PageID.8969 Page 13 of 18



           The Steering Committee begins by calling the provided phone numbers.
 1
 2 Where the phone number is for a sponsor and not a separated parent, the Steering
 3
     Committee attempts to reach the sponsor, then obtain contact information for the
 4
 5 parent, and then finally reach the parent.
 6         As of November 6, the Steering Committee has made over 4,400 phone calls
 7
     to the families of 832 of these 998 children. Of the 832 families to whom the Steering
 8
 9 Committee has attempted outreach, the Steering Committee has successfully reached
10 451 sponsors or their attorneys, and 250 parents or their attorneys.
11
           There are currently 428 families in this group that the Steering Committee has
12
13 been unable to reach by telephone despite multiple attempts. This is because either
14 the phone numbers for sponsors do not work or are not answered, or because a
15
     sponsor is unable or unwilling to provide the Steering Committee with a way to reach
16
17 the parent. The Steering Committee has commenced extensive efforts to locate these
18 families in their respective countries of origin, and is currently actively engaged in
19
   on-the-ground searches for parents in Guatemala and Honduras. As of November 6,
20
21 Steering Committee members had successfully tracked down and established contact
22 with 46 of these families.
23
24
25
26
   intends to reach individuals the government has categorized as excluded from the
27 class, and Plaintiffs reserve the right to contest those exclusions.
28

                                                12                            18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 495 Filed 11/06/19 PageID.8970 Page 14 of 18



     B.    Additional Lists of Children of Expanded Class Members
 1
 2         Since the last Joint Status Report, the government has provided two more lists
 3
     that disclose 266 previously unreported children of potential class members. The
 4
 5 Steering Committee is actively attempting to reach families of these children.
 6 C.      Relief for Deported Parents
 7
           The parties are meeting and conferring as to the process by which Defendants
 8
 9 will comply with the Court’s September 4 Order.
10 D.      Implementation of Tear Sheets and Information Sharing Protocols
11
           Defendants have provided sample templates and guidance on the “tear sheets”
12
13 it intends to provide to parents of separated children. Plaintiffs will meet and confer
14 with the government on this issue.
15
           Counsel for Legal Service Providers for Children is submitting an account of
16
17 the current status of negotiations regarding information sharing. That submission
18 outlines Defendants’ current process for sharing separation information with
19
   representatives for children and for providing Defendants with information that
20
21 contradicts its stated basis for a separation. Plaintiffs believe that the information-
22 sharing process may require the Court's supervision, and will work with counsel for
23
   the Legal Service Providers to raise that issue with Defendants and the Court at a
24
25 later date.
26
27
28

                                              13                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 495 Filed 11/06/19 PageID.8971 Page 15 of 18



     E.    Steering Committee Progress for June 26 Initial Class
 1
 2         The Steering Committee has successfully contacted and confirmed the
 3
     preferences of nearly all removed parents with respect to reunifications. On October
 4
 5 21, the government reported that 13 children with removed parents remained in ORR
 6 custody. The Steering Committee has advised the government that no preference
 7
     will be forthcoming for one of those parents due to complex and individualized
 8
 9 family circumstances, leaving 12 children with removed parents in the operative
10 group. The Steering Committee has delivered preferences for 11 parents of those
11
     children. The parent of the remaining child sought and was granted the opportunity
12
13 to return to the United States pursuant to the Court’s September 4 Order, and after
14 returning to the United States looks forward to commencing the process to be
15
     reunified with her son.
16
17 F.      Children Whose Parents Have Submitted Preferences and Are Still
           Detained
18
19         The Steering Committee continues to meet and confer with the government

20 about children who are still in ORR after the Steering Committee has submitted a
21
   final reunification election.
22
23
24
25
26
27
28

                                             14                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 495 Filed 11/06/19 PageID.8972 Page 16 of 18




 1
 2 III.   MMM-Dora Plaintiffs’ Report Regarding Settlement Implementation
 3         The parties continue to work together to implement the settlement agreement
 4
     approved on November 15, 2018. Class counsel are providing the Government with
 5
 6 signed waiver forms as they are received from class members, and class counsel are
 7 continuing to work on outreach efforts to class members who may qualify for relief
 8
   under the settlement. The parties continue to meet and confer on issues related to
 9
10 settlement implementation as they arise.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              15                         18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 495 Filed 11/06/19 PageID.8973 Page 17 of 18




 1 DATED: November 6, 2019           Respectfully submitted,
 2                                   /s/ Lee Gelernt
 3                                   Lee Gelernt*
                                     Judy Rabinovitz*
 4                                   Anand Balakrishnan*
 5                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
 6                                   125 Broad St., 18th Floor
 7                                   New York, NY 10004
                                     T: (212) 549-2660
 8                                   F: (212) 549-2654
 9                                   lgelernt@aclu.org
                                     jrabinovitz@aclu.org
10                                   abalakrishnan@aclu.org
11
                                     Bardis Vakili (SBN 247783)
12                                   ACLU FOUNDATION OF SAN DIEGO
13                                   & IMPERIAL COUNTIES
                                     P.O. Box 87131
14                                   San Diego, CA 92138-7131
15                                   T: (619) 398-4485
                                     F: (619) 232-0036
16                                   bvakili@aclusandiego.org
17
                                     Stephen B. Kang (SBN 292280)
18                                   Spencer E. Amdur (SBN 320069)
19                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
20
                                     39 Drumm Street
21                                   San Francisco, CA 94111
                                     T: (415) 343-1198
22
                                     F: (415) 395-0950
23                                   skang@aclu.org
                                     samdur@aclu.org
24
25                                   Attorneys for Petitioners-Plaintiffs
                                           *Admitted Pro Hac Vice
26
27
28

                                       16                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 495 Filed 11/06/19 PageID.8974 Page 18 of 18



                                     JOSEPH H. HUNT
 1                                   Assistant Attorney General
 2                                   SCOTT G. STEWART
                                     Deputy Assistant Attorney General
 3                                   WILLIAM C. PEACHEY
 4                                   Director
                                     WILLIAM C. SILVIS
 5                                   Assistant Director
 6
                                     /s/ Nicole N. Murley
 7                                   NICOLE N. MURLEY
 8                                   Senior Litigation Counsel
                                     SARAH B. FABIAN
 9                                   Senior Litigation Counsel
10                                   Office of Immigration Litigation
                                     Civil Division
11                                   U.S. Department of Justice
12                                   P.O. Box 868, Ben Franklin Station
                                     Washington, DC 20044
13                                   (202) 616-0473
14                                   (202) 616-8962 (facsimile)
                                     Nicole.Murley@usdoj.gov
15
16                                   ADAM L. BRAVERMAN
                                     United States Attorney
17                                   SAMUEL W. BETTWY
18                                   Assistant U.S. Attorney
19
                                     Attorneys for Respondents-Defendants
20
21
22
23
24
25
26
27
28

                                      17                           18cv428 DMS MDD
